Citation Nr: 0726827	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  05-12 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from July 1997 to October 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
April 2004.  A statement of the case was issued in March 
2005, and a substantive appeal was received in March 2005.  
Additional evidence was received from the veteran with a 
written waiver of preliminary RO review.

A VA Form 9 was received in March 2005 indicating that the 
veteran requested a Board hearing at the local RO (Travel 
Board).  However, in a February 2006 statement received from 
the veteran's representative, it was noted that the veteran 
cancelled his scheduled hearing.


FINDING OF FACT

The veteran's service-connected depression is manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood and suspiciousness.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the veteran's service-connected 
depression have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130 and 
Code 9434 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The September 2003 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim, as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the September 2003 VCAA letter notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant might have.  

Further, the September 2003 letter was sent to the appellant 
prior to the February 2004 rating decision.  The VCAA notice 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement to an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided a September 2003 
VCAA letter with notice of what type of information and 
evidence was needed to substantiate the claims for service 
connection, but there has been no notice of the types of 
evidence necessary to establish a disability rating for his 
disability claim or the effective date of the disability.  To 
the extent that such notice may be deficient in any respect, 
the matter is effectively moot in light of the following 
decision which finds that the preponderance of the evidence 
is against the veteran's claim for a higher rating.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service VA and private, have been obtained.  
Also, the veteran was afforded a VA examination in September 
2003 and no further VA examination is necessary.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with his claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected depression warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected depression has been rated by 
the RO under the provisions of Diagnostic Code 9434.  Under 
this regulatory provision, a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers); a GAF 
between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships; a GAF between 71 and 80 is indicative that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more that slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in school work).

The veteran was afforded a VA examination in September 2003.  
Past psychiatric history revealed that the veteran had never 
been hospitalized for any psychiatric treatment.  He had been 
treated with various medications and had been involved with 
counseling.  The veteran said he slept better with 
medication; without it, he had racing thoughts at night.  He 
reported fluctuating appetite.  He continued that his 
concentration was poor, with decrease in interest and 
initiative.  He also stated that at times he had high energy 
and other times felt quite fatigued.  He reported that he 
often felt helpless and hopeless as well as guilty or 
worthless.  The veteran reported suicidal thoughts as well as 
plans, but had never attempted suicide.  He further reported 
thoughts of death and admitted to having passive and active 
suicidal thoughts in the past.  At the time, he said the last 
time he had passive suicidal thoughts was a week prior.  In 
2002, he had had a plan to drive off a cliff, but his belief 
in God prevented him from executing his plan.  The veteran 
attributed the onset of his symptoms to being falsely accused 
of sexually abusing his daughter while in service.  He 
reported ongoing paranoia and suspicion.  The veteran 
continued that he was still angry and denied any active 
suicidal thoughts, interests, or plans.  He stated that he 
continued to feel that he could not trust anybody and 
believed that people were after him.  He denied manic 
symptoms and rated his depression a 10 on a scale of 1 to 10.  

The examiner noted that the veteran was guarded and presented 
as irritable and angry.  Speech was described as loud at 
times.  His motor activity was deemed within normal limits.  
The examiner further noted that the veteran presented with 
depressed and angry affect, but was alert and oriented.  It 
was additionally noted that the veteran had difficulty 
performing serial 7 subtractions, but was able to correctly 
spell "world" forward and backward.  He was also able to 
recite the past four presidents.  It was also noted that the 
veteran was able to identify similarity and differences, and 
give an abstract interpretation to a proverb.  In addition, 
the examiner noted that the veteran was able to correctly 
register three items and recall 2 out of 3 after 5 minutes, 
and that the veteran was able to recall the third item on 
verbal cue.  The veteran scored a 29 out of 30 on the mini-
mental status exam.  The examiner reported that the veteran 
did not report any current hallucination, and that it was 
unclear whether his paranoia was to a delusional degree.  
Intellectual functioning was estimated in the low-average 
range.  The veteran was diagnosed with a single episode of 
major depression.  His GAF score was 53.  

The veteran was seen in March 2004.  It was noted that when 
the two-question depression screen was preformed, the 
veteran's depression screen was positive.  The veteran was 
diagnosed with major depressive disorder.  His GAF score was 
55.

The veteran was then seen in July 2004 for an intake and 
assessment.  The veteran noted that he enjoyed working out, 
singing, and playing music adding that he was a drummer and 
had a rhythm machine.  He reported flashbacks twice per week 
with nightmares occurring nearly every night.  Most of the 
time, he was unable to recall his nightmares.  He stated 
waking up in cold sweats, having flashes of anger, and 
sometimes isolated himself since he did not want to be around 
others.  

Upon physical examination, the veteran was described as 
dressed in casual attire with good hygiene and grooming.  He 
was further described as cooperative and pleasant with good 
eye contact.  He was additionally described as alert and 
oriented.  The veteran noted that his memory "comes and 
goes."  The examiner noted that the veteran was able to 
recite present and past presidents; named 3 words after 3 
minutes; and did serial 7's with some difficulty.  It was 
noted that he had problems, however, with more difficult 
mental calculations and had difficulty interpreting proverbs.  
But, he was able to interpret 3 of 3 similarities with 
abstraction.  His judgment and insight were deemed good.  The 
examiner continued that the veteran did have problems with 
anxiety and depression.  The veteran stated that he had 
laughing spells for no reason, and had problems with both 
anger and rage.  When he did feel rage, the veteran stated 
that he tried to stay away from others.  He reported that he 
did experience road rage, but denied ever running anyone 
down.  His appetite was noted as fair with no recent weight 
change.  The veteran noted that he averaged 3 hours of sleep 
per night.  The veteran described both his energy and 
strength as "great."  He denied any suicidal or homicidal 
ideation and denied any past suicide attempt.  Tempo of 
speech was described as slow to moderate.  It was further 
noted that his thoughts seemed clear, relevant, logical and 
organized, with no apparent preoccupation or bizarre 
thinking.  The veteran was diagnosed with depression.  His 
GAF score was 46.  

VA medical records show that the veteran was seen again in 
November 2004.  He stated that he was doing fair and was not 
suicidal.  He added that he was depressed when not working.  
The veteran's GAF score was 50.  

VA medical records also show that the veteran was later seen 
in February 2005.  It was noted that he was having problems 
at his two places of employment and was stressed over the 
money he owed to his ex wife, which made him irritable.  The 
veteran was described as neither suicidal nor homicidal.  The 
veteran was diagnosed with depression and PTSD.  His GAF 
score was 50.  

A private psychological intake report from March 2005 shows 
that the veteran was seen by Glenn M. Kaplan, Ph. D.  The 
veteran described a robbery that occurred at his former place 
of employment that he believed triggered feelings of post 
traumatic stress disorder (PTSD).  The veteran described 
feeling angry, anxious and depressed since the robbery.  He 
further reported other stressors: being accused of child 
molestation and serving in combat in Iraq in 2003.  Since 
then, the veteran had been taking medication and had been 
feeling increased anger and feelings of rage.  It was noted 
that he had not injured anyone or himself and that he had 
been exercising in order to control his feelings of anger.  
At the time, the veteran was earning income as a barber and 
traveling to his clients' homes to provide haircuts.  The 
veteran reported adequate sleep with medication.  He also 
reported disturbing dreams related to his reported combat 
experience and robbery.  He denied alcohol use and noted that 
his appetite was within normal limits.  At the time, he lived 
with a girlfriend.  Dr. Kaplan noted that the veteran was 
experiencing signs and symptoms of PTSD and opined that it 
was related to service.      

VA medical records show that the veteran was later seen in 
January 2006 for depression and PTSD.  It was noted that the 
veteran was not doing well and was going to have a PTSD 
examination in February.  The veteran reported being 
increasingly agitated and angry and was noted to overreact 
with stress.  The veteran also reported having 6 jobs in the 
past year with his PTSD causing a lot of vocation problems.  
As a barber, he was getting to the point of scaring fellow 
employees.  He and his wife separated because his wife became 
afraid of him.  His behavior had been marked by outbursts, 
not physically, however.  The veteran continued that he 
easily misinterpreted what others would say and would become 
paranoid believing that others were after him; as a result, 
the dosage of his medication was increased.  He also reported 
being sent home 2 months after serving in Iraq when his unit 
became concerned about his behavior.  The staff psychiatrist 
who examined the veteran believed that the veteran had PTSD 
and perhaps other mental disorders from Iraq.  His GAF score 
was 45.  

VA medical records additionally show that the veteran was 
seen in February 2006 for depression and PTSD.  The veteran 
reported doing fair and still becoming upset easily without 
knowing what upset him at times.  He still was irritable and 
work with others reacting to him.  It was noted that much of 
his function was impaired in relations and with his symptoms.  
The veteran told the staff psychiatrist that he would like to 
go to school and become a drug and alcohol counselor.  The 
dosage on one of the veteran's medications was increased.  
The veteran's GAF score was 50.    

The veteran was again seen in July 2006 for depression and 
PTSD.  It was noted that the veteran was feeling a little 
better and was getting some negative feedback for the way he 
dressed.  His medication dosage was increased.  The veteran's 
GAF was 55.    

In August 2006, the veteran reported getting worse days and 
will become irritable with others.  It was noted that the 
veteran worked with a barber.  Here, the veteran was educated 
on the benefits and side effects of his medication.  

Overall, the reports do not reflect a rating in excess of 30 
percent.  Past GAF scores were 53 and 55 with the most 
current GAF score of 55.  The aforementioned GAF scores are 
indicative of moderate impairment such as flat affect and 
circumstantial speech, occasional panic attacks, few friends, 
conflicts with peers or coworkers, which are some symptoms 
listed under the criteria for a 50 percent rating.  Medical 
reports do reflect that the veteran had conflicts with his 
fellow coworkers.  However, the reports are negative for the 
remaining symptoms above.    

Although there were also scores reported in the 45 to 50 
range that are described as indicative of serious symptoms 
such as suicidal ideation, severe obsessional rituals, no 
friends and an inability to keep a job, which are symptoms 
listed under the criteria for a 70 percent rating, various 
medical reports do not persuasively show such symptoms.  
Granted the veteran has admitted to suicidal ideation in the 
past at his September 2003 VA examination, VA medical records 
from July 2004 onward show that he has denied such routinely 
denied such thoughts.  The Board notes that GAF scores are 
guidelines.  Although it appears he does have some difficulty 
with social relationships, there is no indication that he was 
no longer employed as a barber.  In addition, he had been 
living with a girlfriend.  

Further, there is no persuasive evidence of the other 
symptoms listed under the criteria for a 70 percent rating.  
There is no persuasive evidence of suicidal ideation; 
obsessional rituals; spatial disorientation; or neglect of 
personal appearance and hygiene.  At the July 2004 intake and 
assessment, the veteran was described as having good hygiene 
and grooming; being cooperative and pleasant with good eye 
contact; and being alert and oriented.    

Additionally, the veteran did not show any of the other 
following symptoms to warrant a higher rating of 100 percent: 
impaired thought process or communication; impaired memory; 
persistent danger of hurting self or others; disorientation 
to time or place; memory loss for names of close relative, 
own occupation or name.  As mentioned previously, his 
September 2003 VA examination reflects that his intellectual 
function was described as low-average, but his judgment and 
insight were deemed good.  There was no evidence of impaired 
thought; as noted above, September 2003 and July 2004 VA 
medical records show that the veteran was able to recite some 
items on cue and was able to recite the past presidents 
correctly.  And as noted previously, at the July 2004 intake 
and assessment, the veteran's thoughts were described as 
clear, relevant, logical and organized devoid of 
preoccupation or bizarre thinking.  And, as noted previously, 
the veteran denied any current suicidal and homicidal 
ideation.  Further, there was no indication that the veteran 
did not know his name or that of others.  Various medical 
records reflect that the veteran reported that he worked as a 
barber.    

Based on the overall evidentiary record, the Board must 
conclude that the preponderance of the evidence is against 
entitlement to a rating in excess of 30 percent at any time 
from the effective date of service connection.  Although the 
veteran's GAF scores has shown some fluctuation, at no time 
is there persuasive evidence that the criteria for a higher 
rating were met, and staged ratings are therefore not 
warranted.  Fenderson.  

The Board's findings should not be viewed as implying that 
the veteran's depression impairment is not significant.  This 
disability has clearly detrimentally impacted his social and 
occupational capabilities.  However, the Board believes that 
the currently assigned 30 percent rating accurately reflects 
the degree of impairment.  Should the degree of impairment 
increase in the future, the veteran may file a claim for an 
increased rating. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected depression has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Despite having conflicts with his 
coworkers, it appears that the veteran is still employed as a 
barber since there is nothing of record to indicate 
otherwise.  Under these circumstances, the Board finds that 
the veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The appeal is denied.



____________________________________________
ROBERT E.O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


